             Case 5:17-cv-01343-F Document 80 Filed 12/14/18 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF OKLAHOMA


ROOM 1210, U.S. COURTHOUSE
OKLAHOMA CITY, OKLAHOMA 73102

Date: December 14, 2018


OKLAHOMA AGENTS ALLIANCE, LLC, an               )
Oklahoma limited liability company,             )
                                                )
                        Plaintiff,              )
                                                )
-vs-                                            )      Case No. CIV-17-1343-F
                                                )
CHRIS TORRES, an individual, et al.,            )
                                                )
                        Defendants.             )


ENTER ORDER:

As directed by the court, counsel for the parties met in the judge’s conference room prior
to the scheduled 4:00 hearing on this date, to resume their LCvR37.1 conference.
Following the conference, counsel for the parties announced to the courtroom deputy
their resolution of Defendants’ Motion to Quash and for Protective Order Regarding
Subpoenas Issued to Mobile Service Providers (doc. no. 74). Therefore, said motion is
STRICKEN as having been resolved by agreement. The parties will submit to the court
an agreed order covering their resolution of said motion. The motion hearing is stricken.

Counsel for the parties further announced to the judge’s courtroom deputy their resolution
of the issue of the lifting of the stay of the briefing deadlines with respect to Defendants’
Motion for Order Temporarily Staying Enforcement of Eradication Plan Deadline (doc. no.
62). The parties will submit to the court an agreed order addressing this issue.

By direction of Judge Stephen P. Friot, we have entered the above enter order.


                                                Carmelita Reeder Shinn, Clerk


                                                By:           s/ Lori Gray
                                                                Deputy Clerk

cc:    all parties
17-1343p019.docx
